EXHIBIT 10.3
 

 


REAL ESTATE PURCHASE AGREEMENT




THIS REAL ESTATE PURCHASE AGREEMENT (the “Agreement”) is executed as of the 4th
day of December, 2012 (the “Agreement Date”), by and between DONIHE GRAPHICS,
INC., a Tennessee corporation (the “Seller”) and GRAPHICS INTERNATIONAL, LLC, a
North Carolina limited liability company (the “Buyer”).


RECITALS:


 
A.
Seller is the owner in fee simple of unimproved real property and certain
improved property consisting of an industrial building containing approximately
38,500 square feet, located at 766 Brookside Road, Kingsport, Tennessee, all of
such property being more particularly described in Exhibit A attached hereto
(the “Property”), which Exhibit A is incorporated herein by reference (such real
estate, industrial building, appurtenances, and any improvements, structures
and/or fixtures are herein referred to collectively as the “Property”); and



 
B.
Buyer desires to purchase, and Seller desires to sell the Property, which is
part of the assets being purchased as described in a certain Asset Purchase
Agreement between the parties.



NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained,
Seller and Buyer agree as follows:


1.           Purchase and Sale.  Seller agrees to sell, and Buyer agrees to
purchase the Property for the price and subject to the terms and conditions
hereinafter set forth.  Seller and Buyer agree that the Property, as purchased
by Buyer, is sold and purchased AS IS, WHERE IS, with no warranty or
representation as to the physical condition of the Property or its suitability
for any particular purpose, except as otherwise expressly set forth in this
Agreement.


2.           Purchase Price.  The purchase price for the Property (the “Purchase
Price”) shall be One Hundred Seventy-Five Thousand and no/100 Dollars
($175,000.00).
 
 
3.           Payment of Purchase Price.  The Purchase Price shall be paid to
Seller as follows:


The Purchase Price, plus or minus any prorations and adjustments made pursuant
to this Agreement, shall be paid by Buyer in cash, by wire transfer of funds
directly to an account at Fifth Third Bank as Administrative Agent (the "Agent")
for those secured lenders under that certain First Amended and Restated Credit
Agreement dated as of October 19, 2012, in the name of the Agent, as designated
by Sellers.
 
1

--------------------------------------------------------------------------------

 


4.           Conditions.  The Buyer’s obligations under this Agreement are
subject to the satisfaction (or waiver in writing by Buyer) of the conditions in
this Section 4 (the “Conditions”) within ten days (10) days after the Agreement
Date (the “Satisfaction Date”).  The Buyer will have the right and option to
extend the Satisfaction Date for up to one (1) additional period of ten (10)
days (the “Extension”).  Buyer’s notice of any such Extension shall be given
pursuant to Section 14 before the expiration of the then current Satisfaction
Date.  In the event the Conditions are not satisfied by the Satisfaction Date,
Buyer shall, within three (3) business days thereafter, give Seller written
notice that such conditions have not been satisfied and either (i) waive any
unsatisfied Condition(s) and proceed to Closing of the purchase and sale; or
(ii) notify Seller that Buyer has elected not to attempt to further resolve or
satisfy such Condition(s) and that Buyer will not complete the purchase and
sale, in which case neither party shall have any further obligation
hereunder.  The Conditions are as follows:


(a)           Status of Title.  Buyer shall have received the Title Commitment
and Survey, as each is hereinafter defined, in the condition and as required
under Sections 5 and 6 of this Agreement.


(b)           Zoning and Approvals.  Buyer shall have determined, in its sole
discretion, that the Property is suitably zoned to a zoning classification
compatible with Buyer’s intended use of the Property with all necessary
classifications, variances, permissions, exceptions, conditional uses, and other
approvals having been obtained from all applicable governmental agencies and
such approvals being final, non-appealable and in full force and effect.  In the
event Buyer determines that it requires any approvals, consents or other
documentation with respect to the zoning of the Property and/or a variance to
permit Buyer’s proposed use of the Property, Buyer shall have the right, at
Buyer’s expense, to file such petitions for such approvals as Buyer deems
necessary or appropriate.  In such a case, the Seller agrees that it will
execute all necessary consents and other documents necessary for the filing of
zoning and/or variance petitions and obtaining the appropriate governmental
approvals.


(c)           Utilities.  Buyer shall have determined, in its sole discretion,
that utilities, including, but not limited to, gas, electricity, water, sanitary
sewer, storm sewer, telephone and other telecommunication utilities, are
available at the Property, in such capacities and in such locations as are
satisfactory to Buyer.


(d)           Access.  Buyer shall have determined, in its sole discretion, that
the Property has free, unrestricted and direct legal rights of access and
ingress and egress to one or more public roads or highways, with access drives
and curb cuts in such number and at such locations as is deemed necessary or
desirable by Buyer.


(e)           Permits and Approvals.  Buyer shall have determined, in its sole
discretion, that all site plan approvals, permits, consents, approvals and other
things required or desired by Buyer to be obtained from all federal, state and
local governmental, municipal, public and other authorities, bodies and agencies
and under any restrictions applicable to the Property and Buyer’s proposed use
thereof (collectively the “Approvals”) either have been obtained and remain in
full force and effect or will be obtainable by Buyer.  Seller shall cooperate
with and furnish Buyer with all information necessary to obtain any and all such
Approvals.  Seller’s obligations in this regard shall include, but will not be
limited to, preparing, filing, and joining in any applications therefore and
attending and participating in any meetings or hearings of administrative
officials and legislative bodies with respect to Buyer’s obtaining all such
permits.


(f)           Environmental Condition.  Buyer shall have received or obtained at
Buyer’s expense a Phase I environmental report or other form of environmental
site assessment acceptable to Buyer (which shall include a delineation of any
wetlands on the property and any other information that the Buyer deems relevant
to its proposed use of the Property) which is satisfactory to Buyer in its sole
discretion.


(g)           Improvements.  Buyer shall have determined that any and all
improvements, structures, facilities and fixtures on the Property (which, if
any, are collectively referred to herein as the “Improvements”) are located
entirely within the bounds of the Property and that there are no encroachments
upon the Property by improvements or appurtenances on any property adjoining the
Property.
(h)           Release of Deed of Trust and Fixture Filing.  The Property is
subject to a certain Deed of Trust, as amended by that certain First Amended and
Restated Credit Agreement dated as of October 19, 2012, and fixture filing for
the benefit of Fifth Third Bank, as Agent for various secured creditors.  Seller
shall obtain a release of the Deed of Trust and fixture filing from Fifth Third
Bank in a form satisfactory to Buyer.


 
2

--------------------------------------------------------------------------------

 
5.           Seller’s Title.


(a)           Within seven (7) days after the Agreement Date, Buyer will obtain,
at its expense, a commitment for an owner’s policy of title insurance (the
“Title Commitment”) issued by a title insurance company of Buyer’s choosing on
standard ALTA Owner’s Policy Commitment Form, if available (otherwise in a form
acceptable to Buyer), in which the Title Company shall agree to insure, for the
full amount of the Purchase Price, merchantable fee simple title to the Property
in the name of Buyer, free from the Schedule B standard printed exceptions and
all other exceptions except those exceptions which are acceptable to the Buyer,
in its sole discretion (the “Permitted Exceptions”) after delivery of the Deed
(as defined in Section 11) to Buyer from Seller.  The Title Commitment shall be
updated prior to the Closing to reflect the state of the title not more than
five (5) days prior to the Closing.  Buyer shall pay any and all costs and
expenses related to the title insurance, including all search fees, closing fees
and the premium for the owner’s title insurance policy and all endorsements (the
“Title Policy”) issued pursuant to the Title Commitment.  The cost of any title
insurance policy issued to any lender in connection with the recordation of any
mortgage or deed of trust will also be the responsibility of the Buyer.


(b)           If (1) the Title Commitment reflects any exceptions to title which
are not acceptable to Buyer, in Buyer’s sole discretion, or (2) the Survey
delivered to Buyer pursuant to Section 6 below discloses any state of fact not
acceptable to Buyer, in Buyer’s sole discretion, or (3) at any time prior to the
Closing, title to the Property is encumbered by any exception to title not
acceptable to Buyer, in Buyer’s sole discretion (with any such exception or
unacceptable state of fact being referred to herein as a “Title Defect”), then
Buyer shall, on or before the Satisfaction Date, give Seller written notice of
such Title Defect.  Seller shall have the right, but no obligation (except as
specifically set forth below), during the ten(10) day period after receipt of
such notice, to remove such Title Defect or obtain affirmative title insurance
coverage acceptable to Buyer, insuring and defending Buyer against any loss,
cost or expense arising out of or related to such Title Defect (“Affirmative
Coverage”).  On or before the Closing, Seller shall provide Buyer with
reasonable evidence of such removal or provide reasonable evidence that such
Title Defect will be removed or that such Affirmative Coverage shall be
obtained.  Notwithstanding anything contained herein to the contrary, Seller
shall be obligated to expend whatever sums are required to cure or obtain
Affirmative Coverage for the following Title Defects prior to, or at, the
Closing:


(i)           All mortgages, security deeds or other security instruments
encumbering the Property;


(ii)           All past due ad valorem taxes and assessments of any kind,
whether or not of record, which constitute, or may constitute, a lien against
the Property; and


(iii)           Judgments against the Seller (which do not result from acts or
omissions on the part of Buyer) which have attached to and become a lien against
the Property.


(c)           Seller shall have the right, at its sole election, to extend the
Closing Date (as defined in Section 10, below), for a period not to exceed
twenty (20) days in order to cure or obtain Affirmative Coverage for any Title
Defect.  In the event Seller is unable to cure or obtain Affirmative Coverage
for any Title Defect within such period, Buyer shall have the option to either
(i) waive any such Title Defect and proceed to Closing, or (ii) terminate this
Agreement, in which case neither party shall have any further obligations
hereunder.


6.           Survey.  Within ten  (10) days after the Agreement Date, Buyer, at
its expense, shall order a staked boundary survey of the Property (the “Survey”)
prepared by a registered land surveyor satisfactory to Buyer.  The Survey shall
(1) be completed in accordance with ALTA/ACSM minimum standards for an “urban”
class survey; (2) have one perimeter description of the Property; (3) show all
easements, rights-of-way, set-back lines, encroachments and other matters
affecting the use or development of the Property; (4) disclose on the face
thereof the acreage of the Property; (5) contain such other matters as are
required for the Title Company to delete the standard exceptions on Schedule B
to the Title Commitment; (6) show the location of any and all Improvements; and
(7) be certified to Seller, Buyer, Title Company,  and Buyer’s lender.
 
3

--------------------------------------------------------------------------------

 
7.           Cooperation of Seller and Property Information.  Seller shall
assist Buyer and its representatives, whenever reasonably requested by Buyer, in
obtaining information about the Property.  In this regard, the Seller hereby
agrees that it shall, within ten (10) days following the date of this Agreement,
deliver to Buyer the following documents and/or information to the extent that
such documents and/or information is within the Seller’s custody or control: (i)
copies of all real estate tax bills applicable to the Property; (ii) copies of
any utility bills pertaining to the Property; (iii) copies of any plans or
specifications pertaining to any Improvements on the Property; (iv) copies of
any warranties and/or service contracts pertaining to any Improvements on the
Property; (v) copies of any existing surveys, geotechnical reports, maps, or
other reports pertaining to the physical condition of the Property, including,
without limitation, structural reports, maintenance reports, environmental
reports, soils reports and similar test or inspection reports; (vi) copies of
any permits or approvals pertaining to the Property; and (vii) a copy of
any  title insurance policy previously obtained by Seller.  In addition, the
Seller will cooperate with the Buyer in the Buyer’s efforts to procure an
estoppel certificate covering the compliance of the Property, and the
Improvements that are a part of the Property and/or any buildings or other
improvements that the Buyer intends to build on the Property, with any
restrictive covenants applicable to the Property and covering the status of any
necessary contributions to cover any type of “common area” or similar costs
under any such restrictive covenants.


8.           Taxes.  Buyer will assume and agree to pay that portion of the real
estate taxes and personal property taxes applicable to the Property which accrue
on and after the Closing Date, and Seller shall pay the balance of such taxes
for the tax year in which Closing occurs and for all prior tax years.  For
Closing purposes, the tax rate and valuation assessment existing on the Closing
Date shall be used to pro rate the real estate taxes and personal property taxes
for the tax year in which Closing occurs.  At Buyer’s option, any taxes for
which Seller is responsible under such proration and not due and payable at the
time of Closing shall be allowed to Buyer as a credit against the cash payment
required at Closing, and Seller shall not be further liable for such taxes.


9.           Insurance, Condemnation and Risk of Loss.  Seller’s insurance on
the Property shall be cancelled as of the Closing Date.  In the event that,
prior to Closing, all or any portions of the Property, any interests therein, or
any rights appurtenant thereto are (a) damaged or destroyed by any fire or other
casualty, or (ii) taken or appropriated (either permanently or for temporary
periods) under the power of eminent domain or condemnation by any authority
having such power, or by virtue of any actions or proceedings in lieu thereof,
or if any notice or threat of such taking or appropriation has been given or is
pending at the Closing, then Buyer, at its option, may either (a) cancel this
Agreement by written notice to Seller, in which event neither party shall have
any further obligation hereunder, or (b) elect to proceed with Closing, in which
event the Purchase Price shall be reduced by an amount equal to any sums
previously paid or then payable to Seller by the insurance carrier (plus an
amount equal to the amount of the deductible feature of the Seller’s insurance
policy) or by the condemning authority, by reason of any such casualty or by
reason of any such taking, appropriation or action or proceeding in lieu
thereof, and Seller shall transfer and assign to Buyer at Closing any and all
further insurance or condemnation proceeds, claims, demands, actions and chooses
in action which may exist by virtue of such casualty, taking, appropriation or
action or proceeding in lieu thereof; provided, however, that until the earlier
of (i) the Closing Date, or (ii) termination of this Agreement, Seller shall not
make any voluntary settlement or agreement regarding any casualty loss, taking,
appropriation or action or proceeding in lieu thereof with any insurance carrier
or any condemning authority, without first obtaining Buyer’s written consent to
such settlement or agreement.


10.           Closing.  The closing of the purchase and sale of the Property
(the “Closing”) shall occur at the offices of Hunter, Smith & Davis, LLP, 1212
N. Eastman Road, Kingsport, Tennessee, or another location selected by both
Seller and Buyer, on or before December 24, 2012 (the “Closing Date”), unless
Buyer and Seller mutually agree upon a different date for the Closing.  If the
Closing is not consummated on or before December 24, 2012, Seller shall be
entitled, as its sole and exclusive remedy hereunder, to terminate this
Agreement, whereupon the parties shall have no further rights or obligations
hereunder, except for those which expressly survive any such termination.


                11.           Closing Documents.  At the Closing, Seller shall
execute and deliver to Buyer (a) a general warranty deed conveying fee simple
title to the Property to Buyer subject only to the Permitted Exceptions and
otherwise free and clear of all liens and encumbrances except such as have been
approved in writing by Buyer (the “Deed”), (b) any and all applicable transfer
tax declarations or other transfer or sale disclosure statements required by
applicable law, (c) a title affidavit in a form satisfactory to the Buyer and
the Title Company, suitable to permit the Title Company to delete the standard,
pre-printed exceptions (that are identified in the Title Commitment) from the
Title Policy, (d) a certification of non-foreign status pursuant to Section
1445(b)(2) of the Internal Revenue Code, (e) a closing statement and (f) such
other instruments, certificates or affidavits as may be provided herein or as
Buyer or Title Company may reasonably request to effect the intention of the
parties hereunder.


12.           Possession.  Possession of the Property shall be delivered to
Buyer on the Closing Date in the same condition as it is now, free and clear of
the claims of any other party; provided, however, Buyer may obtain possession
and the right to use the Property prior to Closing pursuant to such lease
agreement as Seller, as landlord, and Buyer, as tenant, may enter into.


13.           Rights and Obligations.  The rights and obligations of Seller and
Buyer herein contained shall inure to the benefit of and be binding upon the
parties hereto and their respective assigns.


 
4

--------------------------------------------------------------------------------

 
14.           Notices.  All notices required or permitted to be given hereunder
shall be in writing and delivered either in person or by certified or registered
first-class prepaid mail, return receipt requested, or by nationally recognized
overnight courier service, to Seller or Buyer at their respective addresses set
forth below, or at such other address, notice of which may have been given to
the other party in accordance with this Section 14.


 

  Seller:  
Donihe Graphics, Inc.
c/o Champion Industries, Inc.
P.O.Box 2968
2450 1st Avenue
Huntington, WV 25704
Attn.: Todd R. Fry, Senior Vice President and Chief Financial Officer
              Buyer:  
Graphics International, LLC
Attn: Mr. William B. Troutman
2318 Crown Centre Drive
Charlotte, NC 28227

 
Any notice given in accordance with this paragraph shall be deemed to have been
duly given or delivered on the date the same is personally delivered to the
recipient or received by the recipient as evidenced by the return receipt.


 
5

--------------------------------------------------------------------------------

 
15.           Representations and Warranties.  Seller hereby warrants and
represents to Buyer as follows:


(a)           Seller is the legal and equitable owner of fee simple title to the
Property and will convey such fee simple title by Deed to Buyer on the Closing
Date free and clear of all options, rights, covenants, easements, liens and
other rights in favor of third parties, other than the Permitted Exceptions.


(b)           The execution, delivery and performance by Seller of its
obligations under this Agreement will not conflict with or result in a breach
of, or constitute a default under, any of the provisions of any law,
governmental rule, regulations, judgment, decree or order by which the Seller is
bound, or by any of the provisions of any contract to which the Seller is bound,
or, by the organic agreements establishing and regulating the Seller’s business
affairs and the Seller has full power and authority to enter into and consummate
the transactions contemplated by this Agreement, and all consents and approvals
necessary therefor have been obtained.


(c)           There is no claim against any portion of the Property or Seller
for or on account of work done, materials furnished or utilities supplied to the
Property which have not been paid.


(d)           There are no violations or threatened or pending violations of any
laws, statutes, ordinances, rules or regulations with respect to the Property
open, noticed or existing.


(e)           The Property is not subject to any outstanding agreements of sale,
or any options, liens, or other rights of third parties to acquire any interest
therein. The Property is not subject to any ground lease or other lease, or
other encumbrances (other than the Permitted Exceptions).


(f)           There are no unpaid assessments for public improvements pertaining
to the Property.


(g)           To Seller’s knowledge, there are no public plans or proposals for
changes in road grade, access or other municipal improvements which would affect
the Property or result in any assessment against or encumbering the
Property.  To Seller’s knowledge, no ordinance authorizing improvements, the
cost of which might be assessed against Buyer or the Property, is pending. To
Seller’s knowledge, there is no appellate tax proceeding pending for the
reduction or increase of the assessed real estate tax valuation to the Property
or any portion thereof.


(h)           To Seller’s knowledge, no litigation, condemnation proceedings,
eminent domain proceedings or similar actions or proceedings are now pending or
threatened against the Property nor does Seller know of or have reasonable
grounds to know of any basis for any such action or claim.


(i)           There are no real estate, management, supply, promotional,
operating, leasing, maintenance, security and service contract, equipment lease,
signage lease, or other agreements relating to the ownership of the Property,
which are in force with respect to the Property.


(j)           To Seller’s knowledge, but without independent investigation or
inquiry, there are no hazardous, toxic or infectious wastes, substances or
materials present on the Property in quantities or concentrations or otherwise
stored or used in violation of any applicable Environmental Laws (as herein
defined).  For these purposes, the term “Environmental  Laws” shall mean and
refer to Comprehensive Environmental Response, Compensation and Liability Act of
1980 and the Super Fund Amendments and Reauthorization Act (42 USC § 9601 et
seq.), the Hazardous Materials Transportation Act (49 USC § 1801 et. seq.), the
Resource Conservation and Recovery Act of 1976 (42 USC § 6901 et seq.), the
Federal Water Pollution Control Act (33 USC § 1251 et seq.), the Clean Air Act
(42 USC § 7401 et seq.), the Toxic Substances Control Act of 1976 (15 USC § 2601
et. seq.), the Safe Drinking Water Act (42 USC § 300F-300J-11 et. seq.), the
Occupational Safety and Health Act of 1970 (29 USC § 651 et seq.) and the
Emergency Planning and Community Right to Know Act (42 USC § 11001 et seq.),
each as heretofore and hereafter amended or supplemented, and any analogous
future or present local, state or federal statutes, rules or regulations.


(k)           To Seller’s knowledge, there are no underground storage tanks on
the Property.


(l)           The Property has direct legal and perpetual rights of access to
and from the Property to one or more public roads and any amounts due for
improvements (including, without limitation, construction of access roads have
either been paid by Seller or will be paid by Seller at or prior to the Closing
Date.


(m)            Utility services for water, sanitary sewer, natural gas,
electricity, and telephone and telecommunications services are available either
at the Property or in the vicinity of the Property in locations wherein the
Buyer can connect to such existing utility infrastructures and extend the same
to the Property through perpetual private easements that benefit the Property or
through public rights-of-way.


Seller shall indemnify, defend and hold Buyer harmless from and against any and
all claims, demands, liabilities, damages, suits, actions, judgments, fines,
penalties, loss, costs and expense (including, but not limited to, attorneys’
fees) arising or resulting from, or suffered, sustained or incurred by Buyer as
a result (direct or indirect) of the untruth or inaccuracy of any of the
foregoing representations and warranties by Seller to Buyer or the breach of any
of the foregoing representations and warranties of Seller, which indemnity shall
survive the Closing hereof.


 
6

--------------------------------------------------------------------------------

 
16.           Assignment.  Buyer may assign this Agreement and all of its
interests herein to an entity related to Buyer or affiliated with Buyer without
obtaining the consent of Seller.  Upon such assignment, the assignee shall have
and be subject to all the rights, benefits, duties and obligations of Buyer
hereunder but the Buyer shall not be released from any of its obligations under
this Agreement.


17.           Complete Agreement.  This Agreement represents the entire
agreement between Seller and Buyer covering everything agreed upon or understood
in this transaction.  There are no oral promises, conditions, representations,
understandings, interpretations or terms of any kind as conditions or
inducements to the execution hereof or in effect between the parties.  No change
or addition shall be made to this Agreement except by a written agreement
executed by Seller and Buyer.


18.           Partial Invalidity.  If any term, covenant or condition of this
Agreement is held to be invalid or unenforceable in any respect, such invalidity
or unenforceability shall not affect any other provision hereof, and this
Agreement shall be construed as if such invalid or unenforceable provision had
never been contained herein.


19.           Use of Brokers.  Seller and Buyer hereby warrant that neither
party has an obligation to pay an outside brokerage commission for the sale of
the Property.  Buyer and Seller hereby agree to indemnify, defend and hold
harmless the other party from and against any liability, cost or expense, plus
all costs of collection, including litigation expenses and attorneys’ fees, as a
result of a claim for a commission, fee or other compensation made by any real
estate broker, finder or other person and asserted against the other party by
reason of an arrangement made or alleged to have been made by the indemnifying
party.


20.           Attorneys’ Fees.  In the event that either party shall bring an
action or legal proceeding for an alleged breach of any provision of this
Agreement or any representation, warranty, covenant or agreement herein set
forth, or to enforce, protect, determine or establish any term, covenant or
provision of this Agreement or the rights hereunder of either party, the
prevailing party shall be entitled to recover from the nonprevailing party, as a
part of such action or proceedings, or in a separate action brought for that
purpose, reasonable attorneys’ fees and costs, expert witness fees and court
costs as may be fixed by the court or jury.


21.           Governing Law; Construction.


(a)           This Agreement shall be interpreted and enforced according to the
laws of the State of Tennessee.


(b)           All headings and sections of this Agreement are inserted for
convenience only and do not form part of this Agreement or limit, expand or
otherwise alter the meaning of any provisions hereof.


(c)           This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original and all of which shall constitute one
and the same agreement.


(d)           The provisions of this Agreement are intended to be for the sole
benefit of the parties hereto and their respective successors and assigns, and
none of the provisions of this Agreement are intended to be, nor shall they be
construed to be, for the benefit of any third party.


(e)           Any and all transfer taxes or conveyance fees due and payable upon
the transfer of title contemplated herein shall be the responsibility of and
shall be paid by the Buyer.


22.           Binding Effect.  In the event Seller does not execute and deliver
this Agreement, without revision, to Buyer within five (5) business days after
the date of submission of this document to Seller, or in the event Buyer
delivers oral or written notice to Seller revoking its offer to purchase the
Property, this Agreement shall terminate and expire and Buyer shall have no
further liability or obligation hereunder.


 
7

--------------------------------------------------------------------------------

 
23.           Default and Remedies.


(a)           Buyer’s Default.  In the event of a default by Buyer under the
terms of this Agreement, Seller shall be entitled, as its sole and exclusive
remedy hereunder, to terminate this Agreement, whereupon the parties shall have
no further rights or obligations hereunder, except for those which expressly
survive any such termination.  In the event of any such default, the Seller
shall give the Buyer written notice of the occurrence of such default (a “Buyer
Default Notice”) and the Buyer shall have ten (10) days following its receipt of
such Buyer Default Notice in which to cure such default hereunder.  Provided
however, Buyer must cure any such default on or before December 24, 2012.


(b)           Seller’s Default.  In the event of a default by Seller under the
terms of this Agreement, Buyer shall be entitled to pursue all remedies
available at law or in equity, including, without limitation, the right to
terminate this Agreement, or to seek specific performance of Seller’s
obligations under this Agreement.  In the event of any such default, the Buyer
shall give the Seller written notice of the occurrence of such default (a
“Seller Default Notice”) and the Seller shall have ten (10) days following its
receipt of such Seller Default Notice in which to cure such default
hereunder.  Provided however, Seller must cure any such default on or before
December 24, 2012.


IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first above written.




DONIHE GRAPHICS, INC.






By: /s/ Todd R. Fry
Name: Todd R. Fry
Vice President






GRAPHICS INTERNATIONAL, LLC






By: /s/ WB Troutman
Name: WB Troutman
Title: Member/Mgr



 
8

--------------------------------------------------------------------------------

 



EXHIBIT A


Located in the City of Kingsport (Parcel 2 only), 11th Civil District of
Sullivan County, Tennessee, to-wit:


Parcel No. 1:


BEGINNING at an iron pin in the westerly sideline of Brookside Road, corner to
property of Kingsport Power Company; thence with the line of Kingsport Power
Company the following eight (8) calls:  N. 84° 27’ W., 16.14 feet to an iron pin
at the p.c. of a curve with radius 123.70 feet; thence along said curve to the
left an arc distance of 43.18 feet to an iron pin; thence S. 75° 33’ W., 92.12
feet to an iron pin at the p.c. of a curve with radius of 421.97 feet; thence
along said curve to the right an arc distance of 294.59 feet to an iron pin;
thence N. 64° 27’ W., 21.79 feet to an iron pin at the p.c. of a curve with
radius of 437.36 feet; thence along said curve to the left an arc distance of
152.70 feet to an iron pin; thence N. 84° 27’ W., 98.00 feet to an iron pin;
thence S. 15° 54’ W., 264.39 feet to an iron pin; thence leaving the boundary
line of Kingsport Power Company S. 81° 18’ 57” E., 703.38 feet to an iron pin in
the westerly sideline of Brookside Road; thence along said sideline N. 14° 20’
02 “ E., 307.28 feet to the point of BEGINNING, containing 4.30 acres, more or
less.


Parcel No. 2:


BEGINNING at an iron pin in the westerly sideline of Brookside Road, corner to
Donihe property; thence along the westerly sideline of the said Brookside Road
the following two calls:  S. 16° 26’ 05” W., 206.32 feet to a point; thence S.
19° 51’ 34” W., 514.88 feet to an iron pin in the westerly sideline of Brookside
Road, corner for Slaughter-Pierce property and the property herein conveyed;
thence with a new divisional line of the Slaughter-Pierce property the following
two calls:  N. 75° 41’ W., 278.39 feet to a point; thence N. 44° 48’ 27” W.,
639.22 feet to an iron pin, corner for the General Shale Corporation property
and the property herein conveyed; thence with the divisional line of the General
Shale Corporation property, N. 18° 24’ E., 320.96 feet to an iron pin, corner
for General Shale Corporation property, Kingsport Power Company property and the
property herein conveyed; thence along the divisional line of the Kingsport
Power Company property the following two calls:  S. 74° 06’ E., 161.42 feet to a
point; thence N. 15° 54’ E., 5.89 feet to an iron pin, corner for Kingsport
Power Company property, Donihe Property and the property herein conveyed; thence
with the divisional line of the Donihe property S. 81° 18’ 57” E., 703.38 feet
to an iron pin in the westerly sideline of Brookside Road, the point of
BEGINNING, containing 11.18 acres, more or less.


BEING the same property conveyed to Donihe Graphics, Inc. by deed dated January
3, 1985 of record in the Register of Deeds Office for Sullivan County at
Blountville, Tennessee in Deed Book 431-C, page 111.


Description taken from prior deed – no new survey.
Tax Map Identification No.: Map 047, CTL Map 047, Parcels 002.10 and 002.20





 
9

--------------------------------------------------------------------------------

 
